A0    442 (Rev. 11/11) Arrest Warrant




                                             UNITED STATES DISTRICT COURT
                                                                        for the
                                                             Western District of Texas

                    United States of America
                                    V.                                    )
                           Sameer Mithani                                          Case No.    7:19-CR-I 07
                                                                          )
                                                                          )

                                                                          )

                                                                          )

                                                                          )

                                 Defendant

                                                          ARREST WARRANT
To:        Any authorized law enforcement officer

           YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)           Sameer Mithani
who is accused of an offense or violation based on the following document filed with the court:

      Indictment            11    Superseding Indictment        EJ   Information     EJ   Superseding Information          IJ Complaint
iJ Probation Violation Petition                 lJ Supervised Release Violation Petition        lJ Violation Notice        El   Order of the Court

This offense is briefly described as follows:
  18:1001 (a)(2) - False Statement to Investigating Agent.




Date:           04/24/20 19                                                                   t'lu/
                                                                                                Issuing officers si   ature

City and state:          Midland, Texas                                                         D. Muniz, Deputy Clerk
                                                                                                  Printed name and title

                                                                       Return
           This warrant was received on (date)                                and the person was arrested on (date)
at (city and state)


Date
                                                                                               Arresting officer 's signature



                                                                                                  Printed name and title
